Campbell, J.
The Legislature at its. last session made provision whereby the circuit judge in whose circuit the county of Ingham lies, was required to designate two of his four terms in each year to be held at Lansing, the seat of government of the State, in said county, and respondent accordingly made an order for holding a term there on Monday, October 8th. The relator asked this court for a mandamus to compel the respondent to rescind that order, which, after consultation, we refused, the judges reserving further time to reduce their views to writing. Having concurred in that action of the Court, I therefore proceed to express such views as have occurred to me, concurring, however, with my brother Sherwood in his opinion.
It is not insisted that there is any provision of the State Constitution which prohibits the holding of circuit courts away from county seats directly, but the prohibition is supposed to rest in certain provisions requiring the county clerk, who is expressly made clerk of such courts, to keep' his office at the county seat, as the sheriff, treasurer, register of deeds and judge of probate are required to keep theirs in the same place. This claim is made in connection with a further one, that such a change of terms amounts,as far as it goes, to a partial removal of the county seat to T,arising without the action of the supervisors and voters of the county, which must first be had in favor of it. It is insisted the clerk and sheriff cannot be taken away from their offices, and that the court itself is an inseparable incident to the county seat.
We are not called on to consider any special theories of *517construction, because counsel do not and could not claim that anything can be regarded as prohibited to the Legislature, unless the Constitution stands in the way by the only .reasonable interpretation that can be given to its provisions .so as to fairly carry out its expressed purposes. Such implications as are necessary to avoid defeating its manifest purposes, and are required to satisfy its provisions, may be properly regarded as express, when they only interpret its .expressions.
"We may, therefore, consider the questions as they were considered on the argument, and determine as well as we can how far relator is right in his claims.
In my opinion there is no difficulty whatever arising out of the location of the clerk’s and sheriff’s offices. The Constitution, in express language, as originally enacted and until recently amended, made the clerk of the county, clerk •of the Supreme Court, whenever it was held in the county, and it left the places of holding that court to be determined by the Legislature. Terms of the Supreme Court have been held at Lansing for over twenty-five years, and no in-convenience has come from it. There never has been any difficulty in having a clerk appear by deputy in the courts, .and if, as has frequently happened, two courts and the .board of supervisors or other county bodies have met simultaneously, neither of them has been compelled to give way to enable the others to act. Neither is there any difficulty .about his office files. The law never required him to have . his office either in or near the court-room, and our present legislation indicates a pui’pose to have the county offices built more solidly and safely than court-houses are usually, .and expressly discriminates between the buildings. Pub. Acts 1877, p. 50. There is still less force in the argument .as applied to the sheriff, for his duties are almost entirely •outside of his office, and call him to all parts of the county.
The only question that requires attention is that relating to the supposed fixed location of circuit courts as ancient and inseparable adjuncts to county seats, which by their name are said to be seats of justice. And it is claimed that *518when, as in the case of circuit courts, the law requires them to hold sittings in a county, the county seat, by not having them, is deprived of its essential quality and ceases to full-fil its necessary functions. And stress is laid on the fact, which is not denied, that our early legislation frequently, and perhaps generally, called them “ seats of justice.”
This argument is quite as forcible from the same ancient common-law analogies in favor of the seat of government within the same county. Our Constitution calls Lansing the “ seat of government,” and by the practice and theory of England and most other commonwealths, all departments of the government, of which the judicial department is co-ordinate in importance with the rest, are usually represented at its central seat. There are very strong reasons of general convenience in favor of having a tribunal of original jurisdiction at that point. It has been uniformly held in this State that /the circuit courts are in no sense county agencies or instrumentalities. There are very few cases in which the county in its own right is even interested in litigation. On the other hand, the State has required special legislation to enable it to resort to this very circuit court not only as a forum of litigation, but also to review some action by State officers of an administrative and not judicial character; It has never been supposed that the Legislature was bound to put the sessions of the Ing-ham circuit court at Lansing, but we are somewhat at a loss to see why the implications in favor of permitting it are not as strong as those in favor of the county seat, if the grounds urged are valid at all.
The courts at Westminster, sitting in bank, had original jurisdiction, and were entirely independent of county considerations in their localization. And yet when it became necessary to summon juries from the proper venue, the courts did not seek the county, but the juries were brought up to the court, and its position at Westminster was considered as essential to the general theory of justice. The great charter itself protected this fixed position of the great courts. Their original jurisdiction was like that of our circuits.
*519It is natural to infer that at least tbe primary meaning of tbe terms “county seat” and “seat of government” is alike, in referring to tbe place where tbe respective county and State business must have locality in order to be carried on at all, and must, for tbe convenience of tbe public and tbe corporate body, be brought together. Tbe county has a direct agency and control over many subjects, and tbe county officers perform very important functions. The board of supervisors are to the county what tbe Legislature is to tbe State, with administrative as well as legislative duties. Tbe taxes are laid and collected through county machinery; moneys are raised and accounts liquidated, not only for county business, but to meet the county liability in court expenses and incidentals, laid on the county by tbe State. Deeds and land titles are recorded, and many other private documents are kept there for security and for general information. The county has as well-defined individuality, and as much need of local offices, as a city, or as the State at its capital. There can be no question about the immediate interest of the county in all these things, and the place where they are managed is properly the county seat, and can be nothing else.
To hold that the sitting of courts there is as necessary an incident, and their removal a destruction of its vital existence, must involve the recognition and perpetuation of what depends on inference. And relator has undertaken to establish this inferential necessity. And this is entirely, based on what is claimed to be its incorporation into the fabric of our inherited and continued institutions.
It is not beyond the power of the people, in making constitutions, to reject what is not essential to republican government. It can hardly be claimed that the system of counties, however old and valuable, might not be replaced entirely, or essentially modified. An American county does not much resemble an English county; and a Michi-' gan county differs in many things from counties elsewhere. And it strikes one forcibly, in reading our own- Constitution, that when it requires several things to be done in *520counties, and expressly requires some of them to he done at tbe eounty seat, tbe natural inference is that those not specified may be left to legislative discretion. That is the rule generally applied, and it must be applied here, unless there is such an organic connection between the circuit courts and the county seat as renders their separation mutually destructive, or at least perilous, to our system. As the argument is presented, it assumes that the presence of the court is as much an incident as the general quality of an office perpetuated in the Constitution is to that office.
It is true that we have long had courts meeting, at county seats, and that our laws have generally required it in terms. But the fact of such legislation removes much of the force of the argument derived from usage. That which rests on law can be abrogated by law, and can hardly be treated as a recognition of perpetual obligation. But in looking over the history of our institutions it will appear that while the county has from great antiquity been respected as an important factor and locality in judicial matters, the superior sanctity of one place over another in the county is not so obvious. When the county first appears as the seat of justice, the county court was the court of general original jurisdiction, and therefore the most important court to the people. But that county court was purely a county institution, in which the county freeholders were judges of law and fact, and the sheriff a mere presiding officer. Com. Dig. “ County” (C 2.) That court had a local habitation in the county in most cases, but there is much reason to believe it was the episcopal city, and not any mere county locality which fixed it.
It is claimed, and probably with truth, that when the king’s judges executed their commissions in the county there was still a shire-town generally resorted to for judicial purposes. But there seems to be no foundation for the claim that this was ever deemed essential. The English respect for places having old associations would naturally lead to some uniformity, and the existence of commodious buildings would also be attractive. But, while the general usage *521was to resort to these so-called chief towns, it is certain that this was not universal. Reliable authority declares that the county court itself might be held anywhere in the county, unless fixed by statute. Com. Dig. “ County ” (C 4). The form of the commission of oyer and terminer, found in Fitzherbert, authorizes the judges to appoint the place of sitting. F. N. B. 1105. Mr. Tomlyn (vide “ Assize”) says there are several statutes as to holding the assizes in different places in certain counties. Power was given in very early statutes to change the usual places of holding assizes by consent of the chancellor and judges. Com. Dig. “ Assise ” (B 28.) The present English statutes give power to hold them wherever the judges choose to appoint. 2 & 3 Yict. c. 72; Har. Dig. “Jurisdiction of Courts.”
We can hardly be justified in finding any constitutional claim to immunity for county seats on English usage so varied and uncertain as this. It is certain that in some large counties, as in Tort, the Three Ridings were frequently, as they are now, distinct judicial seats, and other •counties had different court towns, either fixed or varied. There are many American counties with more than one seat of justice. But our own history is no more settled on this matter than that of some other places. During the period after the Revolution, when Michigan was still held by Great Britain, the country west of Lower Canada was divided into districts for judicial purposes, as is well known, and Detroit was the place of holding court in the district of Hesse, afterwards the Western District. During the same period counties were also laid out, and Detroit was in one of those counties. But at no time were the counties put to any judicial use. They were election and military divisions, but it is not known that at that time- they had any other purpose, and their existence has been somewhat obscure. After Michigan was made a separate territory, it was again divided into districts, one-eontaining Detroit, one Michilimackinae, and others different parts of the territory. Courts had beeif held by the British authorities reg*522ularly at Detroit and Michilimackinac. But in the Act which provided for district courts, Detroit was the only place named, and in the other districts the marshal was allowed to select the court town. 1 Terr. L. 17.
It has also been usual for the Legislature to make provision not only for temporary seats of justice away from the-county seat, but to allow changes in case of supposed necessity to be determined, not by the executive or judiciary, but by the ministerial officers of the court. This was fully illustrated on the argument.
. If the usage has been, as it seems to have been, so largely open to variation, the only conclusion seems to be that, while it is deserving of great respect and ought not to be slighted, it cannot properly be regarded as having been deemed beyond legislative interference, or as essentially a, part of the local existence of the county seat. It is not, therefore, so sacred a heritage as to be entitled to any im-. plied protection under the Constitution.
I do not think the law invalid.
The other Justices concurred.